Citation Nr: 0600348	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, now rated 30 percent disabling.

2.  Entitlement to an increased (initial) rating for 
radiculopathy of the right hand, now rated 40 percent 
disabling.

3.  Entitlement to an increased (initial) rating for 
radiculopathy of the left hand, now rated 30 percent 
disabling.

4.  Entitlement to an increased (initial) rating for 
radiculopathy of the right shoulder, now rated 20 percent 
disabling.

5.  Entitlement to an increased (initial) rating for 
radiculopathy of the left shoulder, now rated 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965 and from April 1965 to April 1968.

This appeal before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in of the Seattle, 
Washington, that increased the rating for a service-connected 
cervical spine disability (degenerative disc disease of the 
cervical spine) to 20 percent.  In April 2002, the RO again 
increased the rating for the cervical spine disability, this 
time to 30 percent.  The veteran testified at a hearing 
before the Board in February 2003, and in January 2004, the 
Board remanded the claim.  

In November 2004, after the Board's remand, the RO continued 
the 30 percent rating for the cervical spine disability (now 
characterized as status post anterior fusion of the cervical 
spine at C4-5 and C5-6 levels with mild to moderate 
osteoarthritis at the C3-4 and C6-7 levels).  But in that 
decision, the RO also awarded separate service connection, 
effective as of April 18, 2000, for several disabilities that 
are related to the underlying cervical spine disability: 
right hand radiculopathy (with loss of grip strength) (rated 
40 percent); left hand radiculopathy (with loss of grip 
strength) (rated 30 percent); right shoulder radiculopathy 
(with loss of forward flexion and abduction) (rated 20 
percent); and left shoulder radiculopathy (with loss of 
forward flexion and abduction) (rated 20 percent).  Thus, the 
veteran's claim for an increased rating for a cervical spine 
disability includes the related aspects of the disability, 
that is, the radiculopathies extending to the hands and 
shoulders.  The ratings for these disabilities are not a 
total grant of the benefits sought on appeal (i.e., for an 
increased rating for a cervical spine disability); therefore, 
these issues remain before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required of him.

Previously, the appeal had also included an application to 
reopen a claim for service connection for a low back 
disorder.  The Board remanded this claim in its January 2004 
decision.  In November 2004, the RO awarded service 
connection and 40 percent rating for a lumbar spine 
disability; in its decision, the RO noted that this award of 
service connection was a full grant of benefits as to that 
issue.  The issue of the disability rating assigned to the 
lumbar spine disability is "downstream" from the issue of 
service connection; a separate, jurisdiction-conferring 
notice of disagreement would be needed with regard to any 
"downstream" issues arising from the award of service 
connection for the lumbar spine disability.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the 
evaluation of the service-connected lumbar spine disability 
is not before the Board in this appeal.  


REMAND

Additional development is necessary regarding all of the 
components of the veteran's claim for an increased rating for 
a cervical spine disability, including the radiculopathies 
involving his hands and shoulders.

On VA examination in April 2004, the veteran remarked that in 
May 2003 he underwent cervical fusion of the C4-5 and C5-6 
disc spaces, followed by neck immobilization for about three 
months.  An orthopedic surgeon (Dr. Mark Kabins) in Las 
Vegas, Nevada, performed the surgery.  The claims folder does 
not contain any records of that surgery or subsequent 
treatment or convalescence.

Also, the evidence indicates that the veteran is also being 
treated by several civilian doctors: Dr. Edson O. Parker, Dr. 
Sharma, and Dr. Michael P. Colletti.  Records of Dr. Sharma's 
treatment are not associated with the claims folder; records 
of Dr. Colletti's and Dr. Parker's treatment are in the 
claims folder only into January 2003.

The veteran continues to be treated by VA for his cervical 
spine disability and its residuals.  The most recent VA 
medical records in the claims folder are from May 2004.  
Since the case is being remanded to obtain other relevant 
records, the RO should also obtain all relevant VA medical 
records from May 2004.

Thus, on remand, the RO should obtain copies of (1) the 
surgical records from the May 2003 cervical spine surgery and 
the subsequent convalescence, including all records from Dr. 
Mark Kabins; (2) treatment records of Dr. Michael P. Colletti 
from January 2003 to the present; (3) all available treatment 
records of Dr. Sharma; (4) treatment records of Dr. Edson O. 
Parker from January 2003 to the present; and (5) VA medical 
records from May 2004 to the present.

The Board notes that the AMC did send the veteran a letter in 
March 2004.  With regard to records of non-VA treatment, that 
letter informed the veteran that he should inform VA of any 
other supporting evidence, that he should provide information 
regarding any VA treatment, and that he could submit any 
additional information.  However, both before and after the 
March 2004 letter, VA has become aware of specific treatment 
by the above-described non-VA doctors.  On remand, VA should 
clarify that the veteran provide the necessary identifying 
information and authorizations for the non-VA doctors who 
have been treating him, as set forth below.

In addition, while thorough and very useful, the most recent 
VA examination of the veteran from April 2004 appears not to 
have relied on a complete picture of the veteran's neck 
injuries.  The evidence reflects additional injuries.  
Apparently, the veteran sustained a head injury in 1973 as a 
result of a car accident.  There is no indication of any 
cervical spine involvement.  However, in May 2000, while 
working for the United States Census Bureau, the veteran 
sustained injuries to his neck during a fall.  Non-VA medical 
records from 2000 discuss the possibility of either 
significant worsening of the 1967 service-related neck injury 
from the parachute jump accident versus only an exacerbation 
of the 1967 neck injury.  The April 2004 VA examination 
commented that the veteran had not sustained any neck 
injuries after the 1967 parachute accident.  It is not clear 
whether the examiner reviewed the evidence of the May 2000 
neck injury or whether the examiner simply concluded that the 
May 2000 neck injury had produced no additional disability.  

In addition, as the RO ably concluded in its November 2004 
rating decision, there are radiculopathies and neurological 
impairment associated with the veteran's cervical spine 
disability.  VA's Schedule for Rating Disabilities in 
38 C.F.R. Part 4 sets forth different disability levels for 
impairment of different nerves or nerve groups that involve 
neurological impairment in the hands and shoulders.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510 (upper radicular 
group (fifth and sixth cervicals)), 8511 (middle radicular 
group), 8512 (lower radicular group), 8513 (all radicular 
groups), 8514 (musculospiral nerve (radial nerve)), 8515 
(median nerve), 8516 (ulnar nerve), 8517 (musculocutaneous 
nerve), 8518 (circumflex nerve), and 8519 (long thoracic 
nerve) (2005).  Because of these inherent differences in the 
rating schedule, additional specificity is needed before the 
Board can assess the severity of the neurological impairment 
associated with the veteran's service-connected cervical 
spine disability.

Therefore, on remand, the RO should schedule the veteran for 
a new examination that takes into account the veteran's 
entire history of neck injuries and that specifies which 
nerves or nerve groups are affected by the cervical spine 
disability.  The examination should discuss whether the 
veteran's current cervical spine disability, along with its 
resulting neurological involvement(s) are attributable to the 
service-connected neck injury from 1967 or to post-service 
neck injury.  The examination should also specify which 
nerves (i.e., upper radicular group (fifth and sixth 
cervicals)); middle radicular group; lower radicular group; 
all radicular groups; musculospiral nerve (radial nerve); 
median nerve; ulnar nerve; musculocutaneous nerve; circumflex 
nerve; and/or long thoracic nerve) are impaired as a result 
of the service-connected cervical spine injury; if necessary, 
the examination should include nerve conduction velocity 
testing and electromyography.  

It does not appear that the RO has considered the potential 
applicability of 38 C.F.R. §§ 4.29 or 4.30 (2005) regarding 
total disability ratings that are assigned in cases of 
hospitalization and/or convalescence.  As noted above, the 
veteran underwent cervical spine surgery in May 2003; it 
appears that his neck was immobilized with a cast for about 
three months.  However, at present, absent the actual 
treatment records and surgical reports as discussed above, 
the Board is unable to determine whether or not the veteran's 
service-connected spine disability would qualify for 
consideration under 38 C.F.R. §§ 4.29 or 4.30.  On remand, 
the RO should address this matter.

The Board also notes that the veteran's cervical spine 
disability, as discussed in the April 2004 VA examination 
report, now includes a well-healed surgical scar that is two 
inches long in the neck area.  On remand, the RO should 
consider the applicability of any diagnostic criteria 
relating to skin disabilities as residuals of the cervical 
spine disability.  See 38 C.F.R. § 3.310 (2005); 38 C.F.R. 
§ 4.118 (2001 and 2005) (reflecting regulatory changes in the 
criteria during the case's pendency).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of (1) the surgical 
records from the May 2003 cervical spine 
surgery and the subsequent 
convalescence, including all records 
from Dr. Mark Kabins; (2) treatment 
records of Dr. Michael P. Colletti from 
January 2003 to the present; (3) all 
available treatment records of Dr. 
Sharma; (4) treatment records of Dr. 
Edson O. Parker from January 2003 to the 
present; and (5) VA medical records from 
May 2004 to the present.

2.  Obtain copies of VA medical records 
regarding the veteran's cervical spine 
disability from May 2004 to the present.

3.  Schedule the veteran for a new 
examination that takes into account his 
entire history of neck injuries and that 
specifies which nerves or nerve groups 
are affected by the cervical spine 
disability.  Provide the claims folder 
to the examiner, who must review all of 
the pertinent medical evidence.  The 
examination must discuss whether the 
veteran's current cervical spine 
symptomatology, along with its resulting 
neurological involvement(s), is 
attributable to the service-connected 
neck injury from 1967 or to any post-
service neck injury.  The examination 
must also specify which nerves (i.e., 
upper radicular group (fifth and sixth 
cervicals)); middle radicular group; 
lower radicular group; all radicular 
groups; musculospiral nerve (radial 
nerve); median nerve; ulnar nerve; 
musculocutaneous nerve; circumflex 
nerve; and/or long thoracic nerve) are 
impaired as a result of the service-
connected cervical spine injury; if 
necessary, the examination should 
include nerve conduction velocity 
testing and electromyography.

4.  Then, readjudicate the claims on 
appeal: increased ratings for a cervical 
spine disability (now rated 30 percent); 
for radiculopathy of the right hand (now 
rated 40 percent); radiculopathy of the 
left hand (now rated 30 percent); 
radiculopathy of the right shoulder (now 
rated 20 percent); radiculopathy of the 
left shoulder (now rated 20 percent).  
Also consider the potential 
applicability of 38 C.F.R. §§ 4.29 or 
4.30 (2005) regarding total disability 
ratings that are assigned in cases of 
hospitalization and/or convalescence.  
Also consider the diagnostic criteria 
relating to skin disabilities.  See 
38 C.F.R. § 3.310 (2005); 38 C.F.R. 
§ 4.118 (2001 and 2005) (reflecting 
regulatory changes in the criteria 
during the case's pendency).  If the 
RO's decision on any issue remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  Then, return the case to the 
Board for its review, as appropriate. 

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat these claims expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


